Citation Nr: 0113958	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  94-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  The propriety of the initial noncompensable evaluation 
assigned for thrombophlebitis of the right arm.  

3. The propriety of the initial noncompensable evaluation 
assigned for thrombophlebitis of the left arm.  

4.  The propriety of the initial 10 percent evaluation 
assigned for varicose veins of the right lower extremity.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from September 1981 to March 
1988.

The appeal arises from the May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, granting service connection for  
thrombophlebitis of both arms and assigning a noncompensable 
rating for that disorder.  The appeal also arises from the 
February 1994 RO rating action granting service connection 
for varicose veins of the right calf and assigning a 10 
percent rating for that disorder.  The appeal also arises 
from a June 1995 RO rating action denying service connection 
for a back disorder.  

The Board in February 1998 remanded the issues noted on the 
title page for further development.  Following development 
the case was returned to the Board for further consideration.  
Because requested development was not completed in full and 
based on a need for further development, the Board in October 
1999 remanded the case again.  Following additional 
development the case was returned to the Board for further 
consideration.  

The Board has separated the claim regarding ratings for 
thrombophlebitis of the veteran's arms into two claims, for a 
higher initial evaluation for thrombophlebitis of the right 
arm, and a higher initial evaluation for thrombophlebitis of 
the left arm. Prior to and after January 1998 ratings for 
thrombophlebitis of an extremity were always unilateral 
ratings, i.e. one rating based on impairment in each 
extremity.
 
As the Board noted in the Introduction to the February 1998 
Remand, the RO denied service connection for thrombophlebitis 
of the left leg in a June 1995 rating action, and that 
decision became final due to a failure to timely submit a 
substantive appeal.  The veteran's representative in a July 
1997 submission again raised the issue of entitlement to 
service connection for thrombophlebitis of the left leg, 
which the Board in the February 1998 Remand interpreted as a 
request to reopen that claim, referring the request to the RO 
for appropriate action.  Because the issue was not yet 
addressed by the RO, the Board in the Introduction to its 
October 1999 Remand again referred request to reopen to the 
RO for appropriate action.  In a May 2000 rating action, the 
RO considered and denied the veteran's request to reopen a 
claim of entitlement to service connection for 
thrombophlebitis of the left lower leg.  The claims folder 
contains no notice of disagreement with that decision.  Hence 
no further action as to that issue is presently required.  


FINDINGS OF FACT

1.  A chronic back disorder did not develop in service and is 
not otherwise shown to be related to service.

2.  Arthritis of the spine was not shown to be present in the 
first post service year.
 
3.  In an October 1999 Board remand the RO was instructed to 
ascertain whether a scheduled September 1996 VA orthopedic 
examination was conducted, and if not to document that the 
veteran was informed of that scheduled examination.  

4.  An AMIE (Automated Medical Information Exchange) document 
informs that the veteran had been scheduled for only one VA 
orthopedics examination in September 1996, and that she did 
not report for that examination.  

5.  The veteran had been scheduled for VA peripheral vascular 
examination in February 2000 but failed to report for that 
examination.  

6.  By a letter submitted to the RO in April 2000 the veteran 
informed that she was not currently at her place of residence 
but that she had contacted her home and had been told of an 
appointment made for her.  She further informed that she 
would be working around the country for the following six 
months and would be unavailable for a VA examination during 
that time.  

7.  By a Supplemental Statement of the Case issued in May 
2000 the RO informed the veteran of the provisions of 
38 C.F.R. § 3.655, and denied the veteran's claims for higher 
evaluations for thrombophlebitis of the arms, and for a 
higher evaluation for varicose veins of the right lower 
extremity, based on her failure to report for an examination 
and the absence of evidence showing a greater severity of 
these disorders.  Also by that Supplemental Statement of the 
Case, the RO, noting the provisions of 38 C.F.R. § 3.655, 
affirmed a denial of service connection for a back disorder.  

8.  The RO in a November 2000 letter requested that the 
veteran provide a day and time when she could report for a VA 
examination.  She was afforded 30 days to reply to the 
request, but failed to reply.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service, and arthritis of the spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113,  1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2000).

2.  An initial compensable evaluation for thrombophlebitis of 
the right arm is not warranted.  38 U.S.C.A.§ 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.655(b) (2000).

3.  An initial compensable evaluation for thrombophlebitis of 
the left arm is not warranted.  38 U.S.C.A.§ 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.655(b) (2000).

4.  A higher initial rating in excess of 10 percent for 
varicose veins of the right lower extremity is not warranted.  
38 U.S.C.A.§ 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.655(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

In service in February 1984 the veteran was treated for 
complaints of one day of back pain with onset two days after 
she had moved furniture.  On examination, there was full 
range of motion but tenderness to the mid thoracic area on 
palpation.  The veteran was neurologically grossly intact.  
Gait was within normal limits without guarding and the 
veteran sat comfortably.  The examiner assessed mid thoracic 
paravertebral muscle spasm.  

In service in September 1984 the veteran was treated for 
complaints of left sided back pain for the prior three to 
four days, which she associated with having carried heavy 
luggage.  She reported normally being in good health.  On 
examination, there was minimal tenderness to the muscles of 
the left scapula.  The examiner assessed muscle strain and 
mild spasm, and prescribed Parafon Forte, heat, and proper 
posture.  

In service later in September 1984, the veteran received 
follow up treatment for complaints of continued pain in the 
mid back which was worse when sitting for prolonged periods 
and which decreased with movement.  The veteran reported 
having minimal response from Parafon Forte.  On examination, 
the paraspinal muscles were tender and slightly swollen.  The 
examiner assessed muscular pain.  

In service in June 1985 the veteran was treated for 
complaints of muscle spasm in the upper back for the prior 
two months.  The veteran was again seen in July 1985, and on 
examination there was tenderness to the right of the left 
scapula.  The examiner assessed mild muscle strain.  

Service medical records contain a May 1987 record of 
treatment for pain in the posterior neck and shoulders of a 
single day's duration, worse with neck movement, with 
findings of tenderness over the trapezius muscles and the 
thoracic paraspinals.  The examiner assessed thoracic muscle 
spasm.  

On service separation examination in November 1987, the 
veteran's spine was normal.  

Post service in June 1989 the veteran received private 
emergency care for pain in the left side of the spine 
following moving a file cabinet at her work.  There was no 
radiation of pain and no numbness or weakness in the 
extremities.  On examination, the veteran had full range of 
motion of the neck and back, though the veteran complained of 
pain in the neck upon flexion and tenderness to the medial 
left scapula.  The examiner assessed muscle strain. 

A February 1990 report of VA orthopedic examination recorded 
no complaints or findings of back pain or any disorders of 
the spine. 

In a statement submitted in July 1990, among numerous other 
complaints, the veteran reported that she required a career 
change because sitting for prolonged periods caused pain in 
her back and legs. 

On a March 1991 VA examination, the veteran reported that she 
had problems with her back for which she was treated in 
February 1984, September 1984, June 1985, and January 1989.  
She reported that she had muscle spasms in her lower spine to 
her tail bone, and added that her current job involved 
lifting, so that she now had to seek other employment.  On 
examination, the veteran was noted to act as if her neck was 
stiff, moving her body to turn her head.  However, there was 
no paravertebral tightness or spasms. 

In May 1991 and June 1991 the veteran received multiple 
private treatments for complaints of neck, shoulder, and low 
back pain attributed to an injury in March 1991.  In the 
course of treatments tenderness was appreciated throughout 
the neck and shoulder regions, gradually lessening.

A July 1992 VA examination report noted, as part of the 
personal history related by the veteran, that she had back 
pain.  However, the examiner did not examine the veteran for 
back pain and no objective findings were made related to back 
pain.  

In May 1994 the veteran received treatment at the Immediate 
Care Medical Center in Reisterstown, Maryland, for complaints 
of right mid back pain since the prior Sunday without a 
history of injury or heavy lifting.  The veteran reported 
that there was pain with movement and relief with a hot bath.  
There was no pain on movement of the extremities and no 
weakness.  There was pain on flexion of the spine, with 
forward flexion possible to 30 degrees.  On examination, 
there was no tenderness of the spine and no paraspinal muscle 
spasm or costovertebral angle tenderness.  The veteran was 
neurovascularly intact with reflexes 2+.  The examiner 
diagnosed a backache.  

May 1994 private X-rays of the spine showed mild 
levoscoliotic curvature in the thoracic spine and small 
marginal osteophytes in the thoracic spine region.  Vertebral 
body height, interspaces, and posterior alignment were 
normal.  The examiner assessed mild levoscoliotic curvature 
with no acute abnormalities.  
 
The veteran underwent VA examination of her spine in November 
1995.  She reported injuring her upper back in 1983, 1984, 
1985, and 1987 moving filing cabinets, treated with muscle 
relaxants and physical therapy on each occasion.  She 
reported being seen at a private medical facility for her 
back following separation from service.  She reported being 
told of osteophytes on her spine.  On examination the veteran 
walked without difficulty, with no limp and no leg muscle 
complaints.  She also had no complaints of back pain.  Her 
complaints of pain were limited to the left scapula.  On 
examination, there was no tenderness over the posterior 
process of the spine and no muscle atrophy or muscle spasms.  
The spine was straight and the veteran had full range of 
motion of the back.  Pain was present over the left shoulder 
blade upon palpation or on movement of the left arm forward, 
sideways, or against resistance.  There was full range of 
motion of the left arm.  There was full, painless range of 
motion of the neck.  The left shoulder blade also moved 
normally.  The examiner diagnosed history of involvement of 
the rhomboid muscles and levator of the left shoulder blade, 
but no abnormal objective findings.  

The claims folder contains an April 1996 private medical 
report from L. C. Griffin, M.D., informing of X-rays 
preformed on the thoracic and lumbar spine.  Mild anterior 
lipping at all levels was noted with disc spaces relatively 
well maintained.  Also noted was mild levoscoliosis.  There 
were no subluxations or fractures.  The physician assessed 
mild levoscoliosis and mild spondylosis of the thoracic 
spine.  Regarding the lumbar spine, there was normal 
alignment of the vertebral bodies with no subluxations or 
fractures.  The physician assessed negative lumbar spine.  

A September 1996 VA outpatient treatment record included a 
history from the veteran of chronic back pain from lifting.  
However, the treatment at that time was for various other 
complaints in addition to the back pain.  The veteran 
reportedly only came for a Motrin refill.  The examiner made 
specific findings referable to the left knee and migraine 
headaches, not the back.  The back was not then examined.  

There was a question in the record at the time of an October 
1999 Board remand as to whether or not the veteran had 
undergone a VA orthopedic examination in September 1996.  
Accordingly, in that remand the Board instructed the RO to 
ascertain whether a scheduled September 1996 VA orthopedic 
examination was conducted, and if not to document that the 
veteran was informed of that scheduled examination.  The RO 
obtained an AMIE (Automated Medical Information Exchange) 
document listing all the veteran's past VA clinical visits in 
1996, which informed that the veteran had been scheduled for 
only one VA orthopedic examination in September 1996, and 
that she did not report for that examination.  

The veteran had been scheduled for VA peripheral vascular 
examination in February 2000 but failed to report for that 
examination.  

By a letter submitted to the RO in April 2000 the veteran 
informed that she was not currently at her place of 
residence, but that she had contacted her home and had been 
told of an appointment made for her.  She further informed 
that she would be working around the country for the 
following six months and would be unavailable for a VA 
examination during that time.  

By a Supplemental Statement of the Case issued in May 2000, 
the RO informed the veteran of the provisions of 38 C.F.R. 
§ 3.655, and denied the veteran's claims for higher 
evaluations for thrombophlebitis of the arms, and for a 
higher evaluation for varicose veins of the right lower 
extremity, based on her failure to report for an examination 
and the absence of evidence showing a greater severity of 
these disorders.  Also by that Supplemental Statement of the 
Case, the RO, noting the provisions of 38 C.F.R. § 3.655, 
affirmed a denial of service connection for a back disorder.  

The RO in a November 2000 letter requested that the veteran 
provide a day and time when she could report for a VA 
examination.  She was afforded 30 days to reply to the 
request, but failed to reply.  

2.  Analysis

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with paragraph (b) of this section.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2000).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based  on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655 (b).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board is satisfied that all reasonable efforts 
to assist the veteran in the development of her claim for 
service connection for a back disorder have been made.  
Specifically in any case, as discussed above regarding 
examination development, 38 C.F.R. § 3.655 requires a 
decision for an original claim for service connection to be 
based on the evidence of record in the case of a veteran's 
failure to appear for a necessary VA examination without good 
cause shown, and 38 C.F.R. § 3.655 requires that other 
original claims and claims for increase be denied where the 
veteran fails to appear for a necessary VA examination 
without good cause shown.  This regulation is applicable to 
the veteran's claims.

2.  a.  Entitlement to Service Connection for a Back Disorder

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp 2000).  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).  Certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Pursuant to the provisions of 38 C.F.R. § 3.655, because the 
veteran did not appear for a VA examination necessary for 
evaluation of her back disorder without good cause shown, and 
failed to make herself available for an additional VA 
examination, the Board herein makes its determination on the 
veteran's claim for service connection for a back disorder 
based on the evidence of record.  

 While service medical records show treatment for transitory 
episodes of thoracic muscle pain or spasm, service medical 
records are negative for the existence of any chronic back 
disorder.  These acute muscle strains were generally 
associated with strenuous activities.  Post service, the 
first evidence of a chronic back disorder were private May 
1994 X-rays showing small marginal osteophytes in the region 
of the thoracic spine.  April 1996 private X-rays also showed 
mild anterior lipping of the thoracic spine, with the private 
physician reviewing those X-rays assessing mild levoscoliosis 
and mild spondylosis of the thoracic spine.  Levoscoliosis is 
an anatomical condition of the spine but the osteophytes, 
lipping, and spondylosis are manifestations of degenerative 
arthritis.  As such there is evidence of arthritis of the 
thoracic spine six years following the veteran's separation 
from service in March 1988, and not within the one-year-post-
service year.
 
As the preponderance of the evidence is against a finding 
that a current chronic back disorder developed in service or 
that arthritis of the spine was present within the first post 
service year, the veteran's claim must be denied.


2.  b. The propriety of the initial noncompensable evaluation
assigned for thrombophlebitis of the right arm; 
the propriety of the initial noncompensable evaluation 
assigned for thrombophlebitis of the left arm; 
the propriety of the initial 10 percent evaluation assigned 
for varicose veins of the right lower extremity.

The veteran contends that she is entitled to higher initial 
evaluations than the noncompensable ratings assigned for 
thrombophlebitis of the right arm and thrombophlebitis of the 
left arm, and a higher initial evaluation than the 10 percent 
assigned for varicose veins of the right lower extremity.

The Court has determined that a claim for a higher initial 
evaluation for a service-connected disorder is not a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App 119 
(1999).  However, such a claim is also not an original 
compensation claim pursuant to 38 C.F.R. § 3.655(b), because 
an original claim for compensation is a claim for service 
connection, and the disorders at issue here have already been 
the subjects of grants of service connection.  Accordingly, 
the Board determines that these claims for higher initial 
evaluations are other original claims, pursuant to 38 C.F.R. 
§ 3.655(b).  Pursuant to the provisions of 38 C.F.R. § 3.655 
(a) and (b), because the veteran did not appear for a VA 
examination necessary for evaluation of her thrombophlebitis 
of the right arm, for evaluation of her thrombophlebitis of 
the left arm, and for evaluation of her varicose veins of the 
right lower extremity, all without good cause shown, and 
failed to make herself available for an additional VA 
examination, the Board herein finds that her claims for 
higher initial evaluations for those disorder must be denied.  



ORDER

1.  Service connection for a back disorder is denied.

2.  An initial compensable evaluation for residuals of 
thrombophlebitis of the right arm is denied.  

3.  An initial compensable evaluation for residuals of 
thrombophlebitis of the left arm is denied.

4.  An initial evaluation higher than 10 percent for varicose 
veins of the right lower extremity is denied.  


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

